Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
Oath/Declaration
 The Declaration under 37 CFR 1.132 filed 02/05/2021 is sufficient to overcome the rejection of instant independent claim 32  based upon Thirion (US 2012/0085467) in view of JP’735 (JPH11-279735), Thirion (US 2012/0085467) in view of JP’238 (JPH10-176238), Laurent (US 20100221572) in view of JP’735 (JPH11-279735) and Laurent (US 20100221572) in view of JP’238 (JPH10-176238).  As a result, all dependent claims rejections are also withdrawn from previous office action of 09/08/2020 in view of Declaration and argument filed on 02/05/2021.
Status of Claims
Claims 32-66, 68-73 are pending.  Claims 32-56, 66 and 68-73 are examined.  Claims 57-65 are withdrawn.  Claim 32 is amended.  Claim 67 is cancelled.
Status of Previous Rejections
All art rejections are withdrawn from previous office action of 09/08/2020.
A new grounds of rejections are made as follows.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted 02/05/2021 and 04/23/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
			
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32-53, 55-56, 66 and 68-73 are rejected under 35 U.S.C. 103(a) as being unpatentable over Allely (WO2013156688 using US 2015/0284861 as English equivalent translation).
As for claim 32, it should be noted instant claim required “optionally from 0,5 to 3,0% by weight of magnesium when the amount of silicon is between 1.1 and 4.0%, and optionally additional elements chosen from Pb, Ni. Zr or Hf, a content by weight of each additional element being less than 0,3% by weight.” Is all interpreted as optional element.
Allely teaches a method for manufacturing a hardened part comprising:

-    Cutting the coated steel sheet to obtain a blank; (Claim 28)
-    Heating the blank at 840-950QC to obtain an austenitic microstructure; (Claim 28)
-     transferring the blank to a hot stamping die (paragraph [0048]) and
-    Hot-stamping the blank to obtain a coated part (Claim 28);
-    Cooling the part to obtain a martensite and/bainite microstructure. (Claim 28)
Hence, the pre-coat metallic coating compositions overlaps instant claim required Zn, Si and balance of Al.  In addition, Example 3 (paragraph [0067]) has both Ref coatings A and B ratio of Al/Zn is greater than 2.9.
As for claim 33, the fact Allely’s pre-coating further comprises up to 10% Mg (Claim 16) and 0.1-15% Si overlaps instant claimed Mg and Si amount.
As for claim 34, instant claim does not require any of Pb, Ni, Zr or Hf greater than 0%. Hence, Allely’s pre-coating still meets instant claimed limitation because Pb, Ni, Zr or Hf can be zero.
As for claim 35, Example 3 (paragraph [0067]) has Ref coating A ratio of Al/Zn being 7.6 since Al=76% and Zn is 10%.
As for claim 36,  Example 3 has Ref coating C,D and E ratio of Zn/Si being 3,4 and 4 respectively.  Hence, it meets instant claimed ratio 2.9-8.
As for claims 37-40,  Allely’s pre-coating has Si 0.1-15% overlapping instant claimed 2-5%, 2.1-4.9% and 1.5-3.5% and 4.5-5.5% respectively.
As for claims 41-43, Allely’s pre-coating has 5-50 wt% Zn overlaps instant claimed Zn amount.

As for claims 48-49, Allely’s pre-coating has 76% Al in Example 3 and broad range Al overlaps instant claims required Al%.
As for claims 50-53, Allely’s coating thickness 10-50 microns overlaps instant claimed wherein clause thickness. (Claim 26)
As for claim 55, Allely’s heating the blank in a non-protective atmosphere to an austenitization temperature 840-950C and holding the blank at the austenitization temperature for 1-8 minutes (Claim 28) supports instant claimed wherein clause.
As for claim 56, since Allely teaches that the hot stamped part has the same microstructure as claimed, one or ordinary skill in the art would have expect the same hot stamping temperature in the process of Allely as claimed.
As for claim 66, transferring the blank to a hot stamping die and stamping the blank (paragraph [0048]) supports instant claimed wherein clause.
As for claim 68, the steel sheet is 22MnB5 sheet. (paragraphs [0061][0056])
As for claim 69, the steel sheet comprises 0.15-0.5% C (claim 25)
As for claim 70, Allely’s prefer steel composition (paragraph [0040]) meets instant claimed compositions ranges except it does not disclose Ni amount Ti/N ratio. However, Allely’s other prefer steel sheet composition encompass claimed Ni range.  Regarding Ti/N ratio, N is well known impurity in 22MnB5 steel, given Ti<0.2.  Instant claimed Ti/N would be expected absent evidence of the contrary.

As for claims 72-73, Allely does not expressly disclose instant claims required negative limitation.  Hence, it meets instant claims required wherein clause.
Allowable Subject Matter
Claim 54 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   
Allely disclose pre-coating comprises 0.1-5% In. (Claim 15)  Hence, Alley does not disclose instant claim 54 wherein clause including In.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-56, 66 and 68-73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-38 of copending Application No. 15/552,135. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed invention claim a method for producing a press-hardened .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Argument
In response to applicant’s argument that Thirion (US 2012/0085467) in view of JP’735 (JPH11-279735), Thirion (US 2012/0085467) in view of JP’238 (JPH10-176238), Laurent (US 20100221572) in view of JP’735 (JPH11-279735) and Laurent (US 20100221572) in view of JP’238 (JPH10-176238) are not combinable in view of declaration, argument is moot since all previous art rejections are withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/JENNY R WU/Primary Examiner, Art Unit 1733